     Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 1 of 9. PageID #: 543




                  UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF OHIO

ENVIRONMENTAL LAW AND POLICY                     )
CENTER, et al.,                                  )
    Plaintiffs,                                  )
                                                 )      No. 3:19-cv-295
v.                                               )
                                                 )      Hon. James G. Carr
UNITED STATES ENVIRONMENTAL                      )
PROTECTION AGENCY, et al.,                       )
    Defendants.                                  )
________________________________________________)

             REPLY MEMORANDUM IN SUPPORT OF
          MOTION TO DISMISS BOARD OF LUCAS COUNTY
                 COMMISSIONERS’ COMPLAINT

I.    Count 1 Fails To Allege The Breach Of A Nondiscretionary
      Duty.

      Defendants moved to dismiss Count I of the Complaint filed by the

Board of Lucas County Commissioners (“Board”), No. 3:19-cv-873, for

failure to state a claim upon which relief may be granted and for lack of

subject matter jurisdiction. In response, the Board asserts that Ohio

has “affirmatively declined to adopt” a TMDL for Lake Erie, that this

refusal is tantamount to a “constructive submission” of no TMDL, and

that EPA is required to act on Ohio’s constructive submission. See

Opposition by the Board of Lucas County Commissioners to Defendants’

                                       1
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 2 of 9. PageID #: 544




Motion to Dismiss (“Opp.”), ECF No. 28 at 5-6.

     Contrary to Plaintiffs’ assertion, Pl. Opp. at 9-10, this Court has

not accepted the doctrine of a constructive submission. Instead, in

ELPC I, the Court described the doctrine and held that Plaintiffs’

allegations do “not reach the demanding threshold for stating a

cognizable claim for constructive submission.” Envtl. Law & Policy Ctr.

v. EPA, 349 F. Supp. 3d 703, 715 (N.D. Ohio 2018) (ELPC I). The

Court’s review of the constructive submission caselaw, therefore, was

dicta. As we explained in our opening brief, that caselaw is flawed

because there is no statutory deadline for a state to submit a TMDL to

U.S. EPA, and no statutory provision that addresses the scenario where

a state delays or fails to make a submission. See U.S. Mem. in Support

of Mot. to Dismiss (“U.S. Mem.”), Doc. No. 7-1, at 9-11.

     Further, the Board fails to address this Court’s holding, in the

context of Ohio’s 2016 list of impaired waters, that Ohio has not “clearly

and unambiguously decided not to submit any TMDLs.” ELPC I, 349 F.

Supp. 3d at 716 (internal quotations and citations omitted). According

to the Board, it is merely the Defendants’ view that a constructive


                                      2
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 3 of 9. PageID #: 545




submission requires an unwillingness by a state to ever submit a

TMDL, in perpetuity. Opp. at 10, 13. But that was precisely what this

Court held. See ELPC I at 715 (plaintiffs must establish that Ohio has

“clearly and unambiguously refused to submit TMDLs . . . in

perpetuity”) (internal quotations and citations omitted); id. at 714 (a

constructive submission “occurs ‘only when the state’s actions clearly

and unambiguously’ demonstrate an intent not to submit any TMDLs”).

     The Board has not pointed to anything that would warrant a

result other than dismissal for failure to state a claim, the same result

as in ELPC I. The Board asserts that Ohio should have listed Lake

Erie as impaired “more than a decade” ago, Opp. at 12, but the Court in

ELPC I held that the amount of time prior to listing the lake is not

relevant to the constructive submission inquiry. See 349 F. Supp. 3d at

716 (“the hands on the TMDL clock have just begun to turn”). The

Board asserts that Ohio is focusing on a “collaborative” approach to the

exclusion of preparing a TMDL, Opp. at 12, but the Court has rejected

that, too. 349 F. Supp. 3d at 716 (“That Ohio intends to follow the

[Great Lakes Water Quality Agreement] protocol, instead of turning


                                      3
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 4 of 9. PageID #: 546




forthwith to developing a TMDL, does not alter my conclusion.”).

     The Board also asserts that while Ohio is entitled to “take time” to

develop a TMDL, the “time must be used in activities addressing . . . the

production of a TMDL.” Opp. at 13. There is nothing in the Clean

Water Act that allows a court or EPA to micro-manage a state’s TMDL

program in that level of detail. States have “considerable flexibility” to

allocate their pollution control resources. See EPA 2006 Integrated

Report Guidance, at 63 (“States have considerable flexibility in deciding

how best to apply these factors in prioritizing their list of waters

needing TMDLs.”); see also Sierra Club v. McLerran, No. 11-cv-1759,

2015 WL 1188527, at *6 (W.D. Wash. Mar. 16, 2015) (“Unquestionably,

state discretion is an important component of the CWA. Resource

constraints compel difficult choices as to which TMDLs should be

performed before others—a choice that states are often better situated

to make.”). And such federal court supervision would be unworkable.

The state is working to address nutrient pollution in Lake Erie. 2018

Integrated Report (Def. Ex. 2) at J-10. The Board would put the Court

in the position of not only overseeing those efforts, but making factual


                                      4
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 5 of 9. PageID #: 547




determinations of which efforts could yield information that would

support an eventual TMDL and which efforts, if any, are wholly

tangential.

     The Board also implies that a TMDL will be required even if the

state’s current efforts successfully restore water quality. Opp. at 14.

That is incorrect. The Clean Water Act and EPA’s implementing

regulations only ever require a TMDL for waters that do not meet water

quality standards. If a waterbody is listed as impaired, but the state

later determines that the waterbody is no longer impaired, the state

need no longer list that waterbody and no TMDL is required.

     Given the posture of this case, the fundamental question is

whether the Complaint asserts the necessary facts. See League of

United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)

(the complaint “must contain either direct or inferential allegations

respecting all the material elements to sustain recovery under some

viable legal theory”). In order to state a claim, the Board must allege

that Ohio refused to submit a TMDL for western Lake Erie in

perpetuity. The Board not only fails to do so, but asserts that it need


                                      5
      Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 6 of 9. PageID #: 548




not do so. The Complaint’s allegations are no different than those the

Court addressed in ELPC I and fail to amount to a constructive

submission for the same reason. The Board asserts that Ohio has

refused to develop a TMDL, Compl. ¶ 65, but Ohio’s 2018 Report lists

most of the Lake’s assessment units as “Impaired, needs TMDL.” 2018

Integrated Report (Def. Ex. 2) at J-16 (emphasis added); see also id. at

D-31 (explaining “why a TMDL is not being pursued immediately”).

This is hardly an unambiguous refusal to ever submit a TMDL. Count 1

therefore fails to state a claim and should be dismissed.

II.    Count 2 Fails To Identify A Judicially Reviewable Final
       Agency Action.

       Count 2 asserts that U.S. EPA acted arbitrarily in violation of the

Administrative Procedure Act, 5 U.S.C. § 706(2)(A), by failing to

disapprove Ohio’s allegedly unlawful acts and omissions. But this fails

to state a claim because the Board has failed to plead the existence of

an unlawful act or omission by Ohio upon which EPA was required to

act. And, even if the Board were able to identify such an act or

omission, the proper avenue for a legal challenge of that kind is either

an APA section 706(1) unreasonable delay claim or a CWA section

                                        6
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 7 of 9. PageID #: 549




505(a)(2) mandatory duty claim. See U.S. Mem. at 16-17.

     Count 2 is nothing more than an attempt to repackage a claim

this Court already rejected in ELPC I. In that case, Plaintiffs alleged

that EPA’s approval of Ohio’s 2016 303(d) List was “also a final agency

action approving the State's claimed refusal to develop a TMDL.” 349

F. Supp. 3d at 709 (internal quotations omitted). The Court flatly

disagreed with that assertion, explaining it would “not infer that the

U.S. EPA completed a review and approval [of] Ohio's TMDL plans

when all it claimed to do was ‘complete ... review and approval of Ohio

EPA's 2016 CWA Section 303(d) list.’” Id. at 712. The same is true here.

In its review and approval of Ohio’s 2018 Section 303(d) list, U.S. EPA

did not purport to take any action on Ohio’s decision not to submit a

TMDL for Lake Erie at the same time as Ohio submitted its 2018

Section 303(d) list.

     Whether the claim is pled under APA section 706(2)(A) or section

706(1), or CWA Section 505(a)(2), the result is the same. If Defendants

are correct, as we argue above, that the Complaint fails to plead

sufficient facts to state a claim for a constructive submission of no


                                      7
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 8 of 9. PageID #: 550




TMDL, then there is nothing for EPA to approve or disapprove.

Accordingly, Count 2 should be dismissed.

     Respectfully submitted this 18th day of September 2019.


                              /s/ Daniel R. Dertke
                              DANIEL R. DERTKE,
                              United States Department of Justice
                              Environment & Natural Resources Division
                              Environmental Defense Section
                              P.O. Box 7611
                              Washington, D.C. 20044
                              Tel: (202) 514-0994
                              daniel.dertke@usdoj.gov

                              JUSTIN E. HERDMAN
                              United States Attorney

                              JODY L. KING (0094125)
                              Assistant United States Attorney
                              Northern District of Ohio
                              Four Seagate, Suite 308
                              Toledo, OH 43604-2624
                              Tel: (419) 259-6376
                              Jody.King@usdoj.gov

                              Attorneys for Defendants




                                      8
    Case: 3:19-cv-00295-JGC Doc #: 30 Filed: 09/18/19 9 of 9. PageID #: 551




                     CERTIFICATE OF SERVICE

     I hereby certify that on September 16, 2019, I emailed a copy of
the REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
COMPLAINT BY BOARD OF LUCAS COUNTY COMMISSIONERS to
counsel for Plaintiffs.

      I hereby certify that on September 18, 2019, I electronically filed
the foregoing REPLY MEMORANDUM IN SUPPORT OF MOTION TO
DISMISS COMPLAINT BY BOARD OF LUCAS COUNTY
COMMISSIONERS with the Clerk of the Court by using the CM/ECF
system. The participants in the case are registered CM/ECF users and
service will be accomplished by the CM/ECF system.


                              /s/ Daniel R. Dertke
                              Daniel R. Dertke




                                      9
